POOLER, Circuit Judge,
concurring.
I concur in the judgment and in the analysis of the majority opinion with the exception of its basis for holding that the district court properly excluded declarations of former Health and Human Services officials. See Majority op. 82-83. I believe the holding on this issue — that extra-record materials may be admitted only if they “illuminate! ] the original record and do[ ] not advance new rationalizations for the agency’s action” — creates an unnecessary tension with Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 91 S.Ct. 814, 28 L.Ed.2d 136 (1971).1 Id. 83. In Overton Park, petitioners contended that a decision of the Secretary of Transportation was invalid because the Secretary failed to make formal findings. Id. at 408, 91 S.Ct. 814. The Supreme Court rejected this argument. Id. at 409, 417, 91 S.Ct. 814. However, it also direct*88ed remand to the district court. Id. at 420, 91 S.Ct. 814. The Court held that on remand “it may be necessary for the District Court to require some explanation in order to determine if the Secretary acted within the scope of his authority and if the Secretary’s action was justifiable under the applicable standard.” Id. The Court explained that where the administrator has made findings, it is ordinarily not permissible to look outside the record but added “here there are no such formal findings and it may be that the only way there can be effective judicial review is by examining the decisionmakers themselves.” Id.; see also Nat’l Audubon Soc’y v. Hoffman, 132 F.3d 7, 14 (2d Cir.1997) (“[A]n extra-record investigation by the reviewing court may be appropriate ... where the absence of formal administrative findings makes such investigation necessary in order to determine the reasons for the agency’s choice.”).
There are no formal findings explaining the Secretary’s adoption of the 1986 Manual Provision. Therefore, Overton Park would give the district court discretion to admit and consider the declarations even if the declarants urge reasons for promulgating the provision that are not in the administrative record. Thus, I believe that the majority’s reason for upholding the district court’s evidentiary ruling is incorrect.
However, the district court did not abuse its discretion by excluding the declarations at issue in this case. See Nat’l Audubon Soc’y, 132 F.3d at 16 (“We review a district court’s consideration of matters outside the administrative record under an abuse of discretion standard.”). In the case of the 1986 Manual Provision, the agency had not one but three opportunities to make its reasoning public: (1) in conjunction with the promulgation of the 1986 Manual Provision; (2) before the administrative law judge in the adjudicatory proceedings relevant to plaintiffs; and (3) before the Appeals Council in the same proceedings. Although defendant argues that he had no cause to believe the reasons for his change in position were at issue in those proceedings, his argument is belied by the record. The Secretary argued before the Appeals Council as he argues here that the 1986 Manual Provision is a simple implementation of “long-standing policy” not to cover experimental and investiga-tional devices. The Secretary therefore had ample reason to submit to the administrative adjudicators the declarations that he attempted to submit to the district court.
Further, the declarations are somewhat conclusory; the declarants contend that the Health Care Financing Administration, before 1986, notified its intermediaries that devices would not be covered if they were not approved for marketing by the Food and Drug Administration but fail to indicate when the notices were made, to whom they were made, or by whom they were made. Because the declarations could and should have been offered at an earlier juncture and because they are too conclusory to be probative of the Secretary’s policy prior to the 1986 Manual Provision, the district court did not abuse its discretion by excluding them. See Overton Park, 401 U.S. at 419, 91 S.Ct. 814 (disapproving the use of litigation affidavits on administrative review); Cf. Parker v. Reda, 327 F.3d 211, 215 (2d Cir.2003) (indicating that better practice under Federal Rules of Evidence would be to exclude conclusory statements); Hillside Amusement Co. v. Warner Bros. Pictures Distrib. Corp., 224 F.2d 629, 630 (2d Cir.1955) (holding that district court did not abuse its discretion under Federal Rules of Evidence by excluding conclusory statements).
Because the district court’s decision not to admit the declarations was not an abuse *89of discretion, it is not a basis for disturbing the judgment.

. Overton Park was subsequently overruled in part for reasons not pertinent to the issues before us. See Califano v. Sanders, 430 U.S. 99, 105-07, 97 S.Ct. 980, 51 L.Ed.2d 192 (1977) (overruling Overton Park to the extent that it implicitly held that the APA is an independent grant of subject matter jurisdiction).